Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 1, 8, 11 and 20 are objected to because of the following informalities:  
Claim 1, the term "systems" should be amended to "system".
Claim 8, Line 5 recites "systems" which should be amended to "system".
Claim 11, Line 1 recites the limitation "a kill/choke" which should be amended to "a kill/choke line" for clarity and continuity.
Claim 20, Line 3, second instance of the word "of" should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Bedouet et al (US 8,763,696).
Bedouet et al (US 8,763,696) discloses:
1. A subsea mud evaluation system, comprising: 
a blowout preventer (BOP), coupled to a wellbore formed in an underground formation, the blowout preventer being positioned proximate a sea floor (Figure 1); 

a dissolved gas detection and mitigation systems (DMS) (10), fluidly coupled to at least one of the BOP or the riser, the DMS receiving a quantity of drilling mud and determining a subsea bubble point of the quantity of drilling mud, corresponding to conditions where a dissolved gas within the drilling mud is liberated.  (Column 7, Lines 15-44)
2. The system of claim 1, wherein the DMS further comprises: 
a pressure chamber, the pressure chamber receiving the quantity of drilling mud; 
a fluid mover, the fluid mover reducing a pressure within the pressure chamber; and 
a first sensor, the first sensor detecting the bubble point of the quantity of drilling mud.
(Column 7, Lines 33-44)  
3. The system of claim 2, wherein the first sensor is at least one of an acoustic sensor or a volume sensor.  (According to Ref US 2009/0078036 incorporated by reference to Bedouet et al, the sensors are able to measure volume. - See US Patent 7,788,972, Column 8, Line 62 to Column 9, Line 16)
6. The system of claim 1, further comprising: 
a kill/choke line coupled to the DMS, the coupling receiving dissolved gases from the quantity of drilling mud.  (Step 212 discusses wherein the liquid and gas are sent through choke/kill lines.)
Allowable Subject Matter
Claims 8-20 are allowed over the prior art of record.
Claims 4-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s invention is found to be novel over the prior art of record for incorporating a second pressure .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679